DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of 62,703,718 filed 07/26/2018 and 16/288,441 filed 02/28/2019.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/12/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
processing apparatus configured to receive/detect/control in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
processing apparatus - Figure 1 - item 130, paragraph 0051
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 7, 9-10, and 15 are provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 4-6 and 12-14 of Bertucci et al., co-pending Application 16/521,511. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	In view of the above, since the subject matters recited in the claims 1-2, 7, 9-10, and 15 of the instant application were fully disclosed in and covered by the claims 4-6 and 12-14 of US co-pending application 16/521,511, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 
Claims 1-3, 5, 7, 9-11, 13, 15, and 17-20 are provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 2-3, 7-8, 13, 16-17, 21-22, and 27 of Bertucci et al., co-pending Application 16/288,441. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	In view of the above, since the subject matters recited in the claims 1-3, 5, 7, 9-11, 13, 15, and 17-20  of the instant application were fully disclosed in and covered by the claims 2-3, 7-8, 13, 16-17, 21-22, and 27 of US co-pending application 16/288/441, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9-12, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Polzounov et al. (USPGPub 2019/0362146).	As per claim 1, Polzounov discloses a system, comprising: 	one or more image sensors connected to a vehicle (see at least paragraph 0043; wherein a farming machine 100 to acquire an image with a detection mechanism 110); 	actuators configured to control operation of an implement (see at least paragraph 0050; wherein each plant treatment mechanism 120 treats a treatment area 122 in the field when the farming machine 100 actuates the treatment mechanism), wherein the implement is connected to the vehicle and configured to selectively perform an operation in a vicinity of the vehicle (see at least paragraph 0052 and Figure 1A; wherein a treatment mechanism 120 is a nozzle that sprays treatment fluid); and 	a processing apparatus configured to: 		receive image data, captured using the one or more image sensors, depicting one or more plants in a vicinity of the vehicle (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); 		detect the one or more plants based on the image data (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); 	responsive to detecting the one or more plants, adjust implement control data (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); and 			control one or more of the actuators, based on the adjusted implement control data, to cause the implement to perform the operation on the one or more plants (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles). 	As per claims 2, 10, and 18, Polzounov discloses in which the one or more image sensors comprise a normalized difference vegetation index camera connected to the vehicle (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles), and in which the processing apparatus is configured to: receive normalized difference vegetation index data, captured using the normalized difference vegetation index camera, for the one or more plants, wherein adjusting the implement control data includes adjusting an amount of input to be deposited on the one or more plants based on the normalized difference vegetation index data (see at least paragraph 0042; wherein farming machine 100 can operate in a field according to a treatment plan. A treatment plan determines which identified objects in the field are treated by the treatment mechanisms 120 of the farming machine 100. For example, a treatment plan can indicate the farming machine to treat weeds with herbicides, plants with growth promoters, soil with fungicides, etc. Whatever the treatment plan, as the farming machine 100 travels through the field, the detection mechanism 110 identifies the objects and treatment mechanisms 120 treats the objects). 	As per claims 3, 11, and 19, Polzounov discloses in which the implement is configured to selectively deposit input in a vicinity of the vehicle, and the processing apparatus is configured to: control one or more of the actuators, based on the adjusted implement control data, to cause the implement to deposit an input on the one or more plants (see at least paragraph 0042; wherein farming machine 100 can operate in a field according to a treatment plan. A treatment plan determines which identified objects in the field are treated by the treatment mechanisms 120 of the farming machine 100. For example, a treatment plan can indicate the farming machine to treat weeds with herbicides, plants with growth promoters, soil with fungicides, etc. Whatever the treatment plan, as the farming machine 100 travels through the field, the detection mechanism 110 identifies the objects and treatment mechanisms 120 treats the objects). 	As per claims 4 and 12, Polzounov discloses in which the input is water, fertilizer, or pesticide (see at least paragraph 0031; wherein applying a treatment concentration of working fluid (e.g., fertilizer, hormone, water, etc.) to the plant). 	As per claims 7 and 15, Polzounov discloses in which the vehicle is a tractor (see at least paragraph 0037; wherein the farming machine 100 may also include a tractor) and the implement is a sprayer (see at least paragraph 0052 and Figure 1A; wherein a treatment mechanism 120 is a nozzle that sprays treatment fluid).  	As per claim 9, Polzounov discloses a method comprising: 	receiving image data, captured using one or more image sensors connected to a vehicle, depicting one or more plants in a vicinity of the vehicle (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); 	detecting the one or more plants based on the image data (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); 	responsive to detecting the one or more plants, adjusting implement control data (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); and 	controlling, based on the adjusted implement control data, an implement connected to the vehicle to perform an operation on the one or more plants (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles).  	As per claim 17, Polzounov discloses a non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor (see at least paragraph 0123; wherein the computer system 1400 can be used to execute instructions 1424 (e.g., program code or software) for causing the machine to perform any one or more of the methodologies), facilitate performance of operations comprising: 	receiving image data, captured using one or more image sensors connected to a vehicle, depicting one or more plants in a vicinity of the vehicle (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); 	detecting the one or more plants based on the image data (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); 	responsive to detecting the one or more plants, adjusting implement control data (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); and 	controlling, based on the adjusted implement control data, an implement connected to the vehicle to perform an operation on the one or more plants. (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 8, 13, 16, and 20 rejected under 35 U.S.C. 103(a) as being unpatentable over Polzounov et al. (USPGPub 2019/0362146) in view of Wollenhaupt et al. (USPGPub 2011/0160961).	As per claims 5, 13, and 20, Polzounov does not explicitly mention in which the implement is configured to selectively collect output in a vicinity of the vehicle, and the processing apparatus is configured to:  control one or more of the actuators, based on the adjusted implement control data, to cause the implement to collect an output from the one or more plants.	However Wollenhaupt does disclose:	 in which the implement is configured to selectively collect output in a vicinity of the vehicle, and the processing apparatus is configured to:  control one or more of the actuators, based on the adjusted implement control data, to cause the implement to collect an output from the one or more plants (see at least paragraph 0011; wherein a combine harvester traverses a field row collecting crop material, a Global Positioning System (GPS) on the harvester may record the path followed along with additional data such as the harvester's speed, direction, amount of crop material collected, and fuel remaining). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wollenhaupt with the teachings as in Polzounov. The motivation for doing so would have been to provide reducing overlapping previous rows too much, by not wasting a portion of the machine's head over a previously worked area, or leaving a gap between harvested rows, see Wollenhaupt paragraph 0001.	As per claims 8 and 16, Polzounov does not explicitly mention in which the vehicle is a tractor and the implement is a harvester.	However Wollenhaupt does disclose:	in which the vehicle is a tractor and the implement is a harvester (W see at least paragraph 0011; wherein a combine harvester traverses a field row collecting crop material, a Global Positioning System (GPS) on the harvester may record the path followed along with additional data such as the harvester's speed, direction, amount of crop material collected, and fuel remaining).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wollenhaupt with the teachings as in Polzounov. The motivation for doing so would have been to provide a implement to collect crops, see Wollenhaupt paragraph 0001.
Claims 6 and 14 rejected under 35 U.S.C. 103(a) as being unpatentable over Polzounov et al. (USPGPub 2019/0362146) in view of Stoller et al. (USPGPub 2018/0206393).
	As per claims 6 and 14, Polzounov does not explicitly mention in which the implement control data is adjusted based on a count of the one or more plants detected in the vicinity of the vehicle.	However Stoller does disclose:	in which the implement control data is adjusted based on a count of the one or more plants detected in the vicinity of the vehicle (see at least paragraph 022; wherein the soil monitoring system 100 detects or otherwise displays to the operator that the percentage of soil covered by crop residue soil (i.e., surface residue criteria 200-1) is above a predetermined percentage, the angular adjustment actuators 50 may be actuated to adjust of the disc gang or other tillage tools supported by a subframe 42 to more aggressively chop the residue and throw the soil to reduce the amount of surface residue). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Stoller with the teachings as in Polzounov. The motivation for doing so would have been to monitor soil characteristics or criteria during tillage operations so as to make adjustments to the tillage implement and other implements while on-the-go to improve soil conditions and seed bed preparation, see Stoller paragraph 0001.

Relevant Art
 The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2018/0100740 – Provides generating a polygon corresponding to a work area of the working device and generating an edge data structure based on the polygon; generating a survey area based on the polygon; generating a plurality of survey lines at a predetermined interval in the survey area; detecting at least one intersection between each of edges of the polygon and each of the plurality of survey lines based on the edge data structure; and generating the path of the working device in the work area based on the at least one intersection.	USPGPub 2015/0142308 – Provides the use of waypoints and waylines in automated vehicle guidance.	USPGPub 2017/0090068 – Provides remotely sensed spectral data to provide estimations of soil properties within a field for the purpose of determining soil properties for soil management and to provide location data and/or a soil map with recommendation data relating to taking specific actions on the field, such as planting, nutrient applications, scouting, or implementing sentinel seed technology for the purpose of determining intrafield properties related to crop yield and crop health.	USPGPub 2019/0101649 – Provides improving an ability to correlate location information in a map with location data obtained by a vehicle while in motion.
	US 4,914,734 – Provides intensity area correlation with terrain height radar and infrared emissivity systems to give a simultaneous three-mode map matching navigation system.
	USPGPub 2019/0239416 – Provides optimizing work trajectories of agricultural working vehicles for working a field.
	USPGPub 2017/0357267 – Provides detection system for an autonomous work vehicle.	US 5,438,817 – Provides an outdoor working automating system capable of realizing unattended, laborsaving outdoor working in agriculture or forestry.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662